UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2008 Or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 000-51152 PETROHUNTER ENERGY CORPORATION (Exact name of registrant as specified in its charter) Maryland 98-0431245 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1600 Stout Street 80202 Suite 2000, Denver, Colorado (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code: (303) 572-8900 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definitions of “large accelerated filer,” “accelerated filer” and ”smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £Accelerated filer £ Non-accelerated filer £Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R As of January 31, 2009, the registrant had 375,468,544 shares of common stock outstanding. FORWARD-LOOKING STATEMENTS Certain statements contained in this Quarterly Report constitute “forward-looking statements”. These statements, identified by words such as “plan”, “anticipate”, “believe”, “estimate”, “should”, “expect” and similar expressions include our expectations and objectives regarding our future financial position, operating results and business strategy. These statements reflect the current views of management with respect to future events and are subject to risks, uncertainties and other factors that may cause our actual results, performance or achievements, or industry results, to be materially different from those described in the forward-looking statements. Such risks and uncertainties include those set forth under the caption “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and elsewhere in this Quarterly Report. We do not intend to update the forward-looking information to reflect actual results or changes in the factors affecting such forward-looking information. We advise you to carefully review the reports and documents we file from time to time with the Securities and Exchange Commission (the “SEC”). CURRENCIES All amounts expressed herein are in U.S. dollars unless otherwise indicated. 2 PETROHUNTER ENERGY CORPORATION FORM 10-Q FOR THE THREE-MONTH PERIOD ENDED DECEMBER 31, 2008 INDEX Page PART I — FINANCIAL INFORMATION Item 1. Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II — OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Submission of Matters to a Vote of Security Holders 26 Item 5. Other Information 26 Item 6. Exhibits 26 SIGNATURES 27 3 PETROHUNTER ENERGY CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) December 31, 2008 September 30, 2008 ( $ in thousands) ASSETS Current Assets Cash and cash equivalents $ 1,778 $ 967 Receivables Oil and gas receivables, net 33 193 GST receivable 229 504 Other receivables — 12 Due from related parties 1,631 1,840 Marketable securities, available for sale 3,311 6,638 Restricted marketable securities 3,337 7,495 Joint interest billings 240 — Prepaid expenses and other assets 173 273 Restricted cash 2,530 — TOTAL CURRENT ASSETS 13,262 17,922 Oil and Gas Properties, at cost under full cost method Unevaluated properties 73,833 84,576 Evaluated properties 77,882 69,704 Accumulated depreciation, depletion amortization, and impairment (67,204 ) (56,928 ) Net Oil and Gas Properties 84,511 97,352 Property and Equipment, at cost Furniture and equipment, net 677 737 Other Assets Restricted cash 524 524 Deposits and other assets 130 130 Deferred financing costs 1,079 1,388 Intangible asset 5,370 4,832 TOTAL ASSETS $ 105,553 $ 122,885 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable and accrued expenses $ 9,503 $ 11,981 Notes payable — short-term 257 329 Notes payable — related party — short term 8,032 3,572 Accrued interest payable 149 166 Accrued interest payable — related parties 112 969 Contingent purchase obligation 5,370 4,832 TOTAL CURRENT LIABILITIES 23,423 21,849 Long-Term Liabilities Notes payable – related parties — net of discount 39,288 38,035 Convertible notes payable — net of discounts 465 325 Asset retirement obligation 111 114 Accrued interest payable — related parties 2,028 — Other 132 — TOTAL LIABILITIES 65,447 60,323 Stockholders’ Equity Preferred stock, $0.001 par value; authorized 100,000,000 shares; none issued — — Common stock, $0.001 par value; authorized 1,000,000,000 shares; issued and outstanding375,218,544 and 373,343,544 shares, issued and outstanding at December 31, and September 30, 2008, respectively 375 374 Additional paid-in-capital 212,979 212,308 Other comprehensive loss (8,251 ) (632 ) Accumulated deficit (164,997 ) (149,488 ) TOTAL STOCKHOLDERS’EQUITY 40,106 62,562 TOTAL LIABILITIES AND STOCKHOLDERS EQUITY $ 105,553 $ 122,885 See accompanying notes to these unaudited condensed consolidated financial statements. 4 PETROHUNTER ENERGY CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended December 31, 2008 Three Months Ended December 31, 2007 (restated) ($ in thousands) Revenue Oil and gas revenue $ 122 $ 507 Other revenue 1 — Total Revenue 123 507 Costs and Expenses Lease operating expenses 399 100 General and administrative 2,118 2,318 Impairment of oil and gas properties 10,268 — Depreciation, depletion, amortization and accretion 68 262 Total operating expenses 12,853 2,680 (Loss) From Operations (12,730 ) (2,173 ) Other Income (Expense) Loss on conveyance of property (181 ) (11,875 ) Interest income 6 25 Interest expense (2,484 ) (2,785 ) Other (122 ) — Total Other Income (Expense) (2,781 ) (14,635 ) Net (Loss) $ (15,511 ) $ (16,808 ) Net (loss) per common share — basic and diluted $ (0.04 ) $ (0.05 ) Weighted average number of common shares outstanding — basic and diluted 373,990 306,471 See accompanying notes to these unaudited condensed consolidated financial statements. 5 PETROHUNTER ENERGY CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three Months Ended December 31, 2008 Three Months Ended December 31, 2007(restated) ($ in thousands) Cash flows from operating activities Net loss $ (15,511 ) $ (16,808 ) Adjustments used to reconcile net loss to net cash used in operating activities: Stock based compensation 481 473 Depreciation, depletion, amortization and accretion 68 262 Detachable warrants recorded as interest expense — 163 Impairment of oil and gas properties 10,268 — Amortization of deferred financing costs 309 709 Amortization of debt discount and beneficial conversion feature 681 606 Loss on conveyance of property 181 11,875 Other adjustments to reconcile to net loss — 56 Changes in assets and liabilities: Receivables 419 (215 ) Prepaid expenses and other assets 100 (152 ) Accounts payable and accrued expenses (3,818 ) (647 ) Due from related party 237 — Net cash used in operating activities (6,585 ) (3,678 ) Cash flows from investing activities Additions to oil and gas properties (125 ) (7,857 ) Proceeds from sale of oil and gas properties 2,320 7,500 Additions to furniture and equipment (6 ) (129 ) Net cash provided by (used in) investing activities 2,189 (486 ) Cash flows from financing activities Proceeds from the issuance of notes payable 100 1,250 Borrowing on short-term notes payable — 750 Payments on short-term notes — (3,805 ) Proceeds from related party borrowings 5,200 500 Payments on related party borrowing (93 ) (519 ) Proceeds from issuance of convertible notes — 6,330 Net cash provided by financing activities 5,207 4,506 Net increase in cash and cash equivalents 811 342 Cash and cash equivalents, beginning of period 967 120 Cash and cash equivalents, end of period $ 1,778 $ 462 Supplemental schedule of cash flow information Cash paid for interest $ 5 $ 11 See accompanying notes to these unaudited condensed consolidated financial statements. 6 PETROHUNTER ENERGY CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note 1 - Organization and Basis of Presentation The interim condensed consolidated financial statements of PetroHunter Energy Corporation (“we,” “us,” “our,” or the “Company”) are unaudited and contain all adjustments necessary for a fair statement of the results for the interim period presented. Results for interim period are not necessarily indicative of results to be expected for a full year or for previously reported periods due in part, but not limited to, the volatility in crude oil and natural gas commodity prices, interest rates, estimates of reserves, drilling risks, geological risks, transportation restrictions, the timing of acquisitions, product demand, market competition,and our ability to obtain additional capital. You should read these consolidated interim financial statements in conjunction with the audited consolidated financial statements and notes thereto included in our Annual Report on Form10-K for the year ended September 30, We are a global oil and gas exploration and production company committed to acquiring and developing primarily unconventional natural gas and oil prospects that we believe have a reasonable probability of economic success. As of December 31, 2008, we owned properties in Rio Blanco and Garfield County, Colorado, Bear Creek County, Montana, and Northern Territory, Australia. We have drilled five wells on our 20,000 acre Buckskin Mesa property located in Rio Blanco County, Colorado. All five wells are drilled and cased, and three of the five are completed and shut in awaiting further evaluation and connection to a gathering system. In the Southern Piceance Basin, we own 1,074 gross acres and 402 net acres located in Garfield County, Colorado. During the period ended December 31, 2008, we sold our working interests in eight wells which were operated by EnCana Oil & Gas USA (“EnCana”) with an effective date of December 1, 2008. Subsequent to the sale we continue to hold an interest in proved undeveloped acreage in Garfield County. In Montana, we currently hold 15,991 net undeveloped acres in the Bear Creek area. In Australia, we have an undivided 50% working interest in four exploration permits that comprise 7.0 million net acres. We have drilled one test well on our property in the Northern Territory and plan to undertake a major work program in the area during 2009 and future periods. Note 2 - Summary of Significant Accounting Policies Basis of Accounting – The accompanying financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and include the accounts of PetroHunter Operating Company and its wholly-owned subsidiaries. Inter-company accounts and transactions have been eliminated. In preparing the accompanying financial statements, management has made certain estimates and assumptions that affect reported amounts in the financial statements. Actual results may differ from those estimates.
